USAA EAGLE LOGO (R) [GRAPHIC OMITTED] USAA INCOME STOCK FUND INFORMATION STATEMENT REGARDING A SUBADVISER CHANGE The USAA Income Stock Fund’s Board of Trustees (the Board) approved Epoch Investment Partners, Inc., (Epoch) as an additional new subadviser of the USAA Income Stock Fund (the Fund) effective on January 11, 2010, and approved the termination of OFI Institutional Management (OFI) as a subadviser of the Fund effective February 16, 2010. The subadvisory agreements with its existing subadviser Grantham Mayo Van Otterloo and Co. (GMO) and OFI were most recently approved on April x, 2009. This Information Statement is being provided to you in lieu of a proxy statement pursuant to the terms of an exemptive order (the Order) from the Securities and Exchange Commission. The Order permits USAA Investment Management Company (IMCO) to change subadvisers of the Fund without first calling a special shareholders meeting and obtaining shareholder approval. Pursuant to the Order, however, the Fund has agreed to provide certain information about new subadvisers and new subadvisory agreements to its investors. Accordingly, shareholders are not being asked to vote on the hiring of the new subadviser or the subadvisory agreement with the new subadviser, but are encouraged to review this Information Statement. WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This Information Statement is first being delivered to shareholders on or about March x, 2010. INVESTMENT SUBADVISORY AGREEMENT BETWEEN IMCO AND EPOCH nWHAT WAS THE PROCESS THAT LED TO EPOCH BECOMING A SUBADVISER OF THE FUND? The Fund was previously managed by two quantitative enhanced index managers that have not complemented each other as well as originally anticipated. By replacing OFI with Epoch, the Fund can achieve better diversification since Epoch and the existing manager, GMO have distinct investment styles. IMCO believes that Epoch’s portfolio strategy and process complements the investment approach of GMO and that engaging Epoch is the best option for the Fund. Subsequently, IMCO asked the Fund’s Board to approve entering into an agreement with Epoch to provide investment advisory services to the Fund. IMCO will continue to oversee the management of the Fund as the investment adviser. nWHAT ARE THE KEY PROVISIONS OF THE INVESTMENT SUBADVISORY AGREEMENT? Under the Investment Subadvisory Agreement, IMCO will employ Epoch to manage the Fund in a more traditional and concentrated investment style subject to the supervision and monitoring of IMCO and the oversight of the Fund’s Board. IMCO, and not the Fund, will be responsible for paying all fees charged by Epoch for these subadvisory services. Any description of the Investment Subadvisory Agreement set forth herein is qualified in its entirety by the actual Investment Subadvisory Agreement, which is attached as Exhibit A. nWHEN DID THE INVESTMENT SUBADVISORY AGREEMENT TAKE EFFECT? The Investment Subadvisory Agreement took effect on January 11, 2010, and will remain in effect for an initial two-year period ending on January 10, 2012.
